Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 5, 1973, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Appeal dismissed upon the ground that the defendant is not presently available to obey the mandate of this court (see People v Parmaklidis, 38 NY2d 1005). In a letter to this court, counsel for the defendant stated that the defendant has "absconded from furlough from Fishkill Correctional Facility”, his place of incarceration. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.